        Case 1:20-cr-00286-WHP Document 45 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,

               –v–
                                                                 20-cr-286 (WHP)
 Shaquille Williams,
                                                                      ORDER
                       Defendant.



WILLIAM H PAULEY III, District Judge:

      The conference scheduled for April 7, 2021 is adjourned to a date to be determined.




Dated: April 6, 2021
       New York, New York
